      Case 1:20-cv-08442-VSB-SLC Document 71 Filed 07/27/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
EDILANYI MABELL SURIEL MONTE DE OCA,

                              Plaintiff,

       -v-
                                                          CIVIL ACTION NO.: 20 Civ. 8442 (VBS) (SLC)
AGAPITO DELA CRUZ, et al.,
                                                                            ORDER
                              Defendants.


SARAH L. CAVE, United States Magistrate Judge.

       On April 22, 2021, this matter was referred to me to conduct an inquest and to issue

a report and recommendation concerning Plaintiff's damages. (ECF No. 62). On April 23,

2021, the Court directed Plaintiff to submit proposed findings of fact and conclusions of law

concerning damages no later than May 25, 2021. (ECF No. 63). On May 21, 2021, at

Plaintiff’s request, the Court extended this deadline to June 25, 2021. (ECF No. 65). On June

18, 2021, again at Plaintiff’s request, the Court extended this deadline to July 26, 2021. (ECF

No. 68). To date, Plaintiff has neither filed her proposed findings of fact and conclusions of

law concerning damages nor requested an extension of the now-lapsed deadline to do so.

       The Court will afford Plaintiff one final opportunity to file the materials necessary for

the Court to ascertain her damages. Accordingly, it is hereby ORDERED that:

             1.   Plaintiff shall submit proposed findings of fact and conclusions of law

                  concerning damages no later than July 30, 2021. Plaintiff must support all

                  factual assertions by affidavit and/or other evidentiary material. Plaintiff’s

                  requested attorneys’ fees and costs must be recorded in the form below,

                  adding fields as necessary, and supported by evidentiary material.


                                                1
         Case 1:20-cv-08442-VSB-SLC Document 71 Filed 07/27/21 Page 2 of 3




            2.    Defendants shall submit their response to Plaintiff's submissions, if any,

                  no later than August 13, 2021. IF DEFENDANTS (1) FAIL TO RESPOND

                  TO PLAINTIFF'S SUBMISSIONS, OR (2) FAIL TO CONTACT MY CHAMBERS

                  BY AUGUST 13, 2021 AND REQUEST AN IN-COURT HEARING, I INTEND

                  TO ISSUE A REPORT AND RECOMMENDATION CONCERNING DAMAGES

                  BASED ON PLAINTIFF'S WRITTEN SUBMISSIONS ALONE WITHOUT AN

                  IN-COURT HEARING. See Transatlantic Marine Claims Agency, Inc. v.

                  Ace Shipping Corp., 109 F.3d 105, 111 (2d Cir. 1997) (“‘[I]t [is] not

                  necessary for the District Court to hold a hearing, as long as it ensured

                  that there was a basis for the damages specified in a default

                  judgment.’” (quoting Fustok v. ContiCommodity Services Inc., 873 F.2d

                  38, 40 (2d Cir. 1989))).

         Plaintiff is directed to serve this Order on Defendants and file proof of service by no

later than July 30, 2021.

         Plaintiff is warned that failure to comply to this Order may cause the Court to issue an

order to show cause why this case should not be dismissed for failure to prosecute. Fed. R. Civ.

P. 41(b).

Dated:           New York, New York
                 July 27, 2021

                                                       SO ORDERED


                                                       _________________________
                                                       SARAH L. CAVE
                                                       United States Magistrate Judge



                                                  2
  Case 1:20-cv-08442-VSB-SLC Document 71 Filed 07/27/21 Page 3 of 3




                        Requested Attorneys’ Fees
 Timekeeper        Requested Rate         Requested Hours          Requested Total




                                                       TOTAL:




                              Requested Costs
Type of Expense         Evidence (with ECF cite)                Amount Requested




                                                   TOTAL:




                                    3
